NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                   2008-1456, -1478

                           HEALTHPORT CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.

                       TANITA CORPORATION OF AMERICA,

                                                      Defendant-Cross Appellant.


      Frank Frisenda, Frisenda, Quinton & Nicholson, of Los Angeles, California,
argued for plaintiff-appellant.

       Joel M. Freed, McDermott Will & Emery LLP, of Washington, DC, argued for
defendant-cross appellant. With him on the brief were Kenneth L. Cage, Natalia V.
Blinkova, and Bureden J. Warren.

Appealed from: United States District Court for the District of Oregon

Judge Ancer L. Haggerty
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                 2008-1456, -1478


                         HEALTHPORT CORPORATION,

                                                     Plaintiff-Appellant,

                                          v.


                      TANITA CORPORATION OF AMERICA,

                                                     Defendant-Cross Appellant.


                                  Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF OREGON

in CASE NO(S).           06-CV-419

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, GAJARSA, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 11, 2009                         /s/ Jan Horbaly
                                          Jan Horbaly, Clerk